18 N.Y.3d 920 (2012)
964 N.E.2d 1022
941 N.Y.S.2d 554
2012 NY Slip Op 64811
In the Matter of TROY SAND & GRAVEL COMPANY, INC., et al., Appellants,
v.
TOWN OF NASSAU et al., Respondents.
Motion No: 2012-15.
Court of Appeals of New York.
Submitted January 3, 2012.
Decided February 21, 2012.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action/proceeding within the meaning of the Constitution *921 and is not an order of the type provided for in CPLR 5602 (a) (2).